Citation Nr: 1400963	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  10-25 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension as secondary to service-connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1968 to January 1971.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in pertinent part, denied service connection for hypertension, to include as due to service-connected type II diabetes mellitus.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The Veteran has specifically contended that currently diagnosed hypertension is secondary to the service-connected type II diabetes mellitus disability.  See June 2010 VA Form 9 and February 2012 statement from the Veteran's representative.  Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  In addition, a veteran is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

In a September 2009 VA medical opinion, the VA examiner opined that currently diagnosed hypertension was not due to service-connected diabetes mellitus because there was no kidney involvement.  At the time the opinion was rendered, the evidence did not show kidney involvement.

A subsequent January 2010 VA abdominal CT scan revealed a 1.4 cm hypodensity in the lower pole of the right kidney, with findings of mild, nonspecific stranding bilaterally.  The Veteran is currently prescribed Amlodipine Besylate and Lisinopril to manage the service-connected hypertension.  The Board finds that a new VA examination is necessary in order to address the question of secondary service connection because there is now some evidence demonstrating possible kidney involvement.  

Further, the last VA treatment record is dated November 22, 2011 (in Virtual VA). On remand, updated VA treatment records should be obtained and associated with the claims file or the Virtual VA electronic claims file.

Accordingly, the issue of service connection for hypertension as secondary to service-connected diabetes mellitus is REMANDED for the following actions:

1.  The RO/AMC should obtain all VA treatment from November 23, 2011 to the present.  Any documents received by VA should be associated with the record.  Any negative responses should be properly documented in the record.

2.  Then, schedule the Veteran for a VA examination to assist in determining whether currently diagnosed hypertension is caused or aggravated (permanently worsened in severity) by the service-connected diabetes mellitus disability.  The relevant evidence should be made available to the examiner for review.  After review of the evidence, history and complaints from the Veteran, and any testing and examination of the Veteran, the VA examiner should offer the following opinions:

Is it as likely as not (50 percent or greater probability) that currently diagnosed hypertension is caused by the service-connected diabetes mellitus disability?

Is it as likely as not (50 percent or greater probability) that currently diagnosed hypertension is permanently worsened in severity beyond a normal progression by the service-connected diabetes mellitus disability?

If permanent worsening is found, the examiner should attempt to quantify the degree of additional disability resulting from the worsening.  The examiner should provide a rationale for his or her opinion with references to the evidence of record, to include the results from the January 2010 VA abdominal CT scan.

3.  When the development requested has been completed, the RO/AMC should readjudicate the appeal in light of any additional evidence added to the claims file.  If the benefit sought is not granted, the Veteran and representative should be furnished a Supplemental Statement of the Case, and should be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

